Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 58-74 drawn to a peptide antigen conjugate) in the reply filed on February 25, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., KKKKKK-VR-AKFVAAWTLKAAA-SPVCit-K(N3-DBCO)-E(2B)WE(2B)WE(2B)-NH2 as a single and specific peptide antigen conjugate where the specific peptide antigen is AKFVAAWTLKAAA (SEQ ID NO: 22), the specific hydrophobic molecule is EWEWE-NH2, the specific charged molecule is Lys6 (SEQ ID NO: 48), the specific N-terminal extension (B1) is VR, the specific C-terminal extension (B2) is SPVCit, the specific linker is Lys(N3-DBCO), and the ligand is 1-(4-aminobutyl)-2-butyl-1H-imidazo[4,5-c]quinolin-4-amine (Compound 1) referred to as 2B) in the reply filed on February 25, 2022, is acknowledged.
Please note that the elected species is free of the prior art because there is no teaching or suggestion in the art to utilize the amino acid sequence of EWEWE as the hydrophobic molecule.  Thus, the search is expanded as discussed below. 

Status of Claims
Claims 1-57 were originally filed on October 3, 2019. 
The amendment received on October 3, 2019, canceled claims 1-57; and added claims 58-75.  The amendment received on March 12, 2021, amended claims 59, 61, 63, and 67.  The amendment received on February 25, 2022, canceled claim 75.  The amendment received on August 29, 2022, canceled claims 59, 63-64, 66, 71-72, and 75; amended claims 58, 60-62, 65, 67-70, and 73; and added new claims 76-80.
Claims 58, 60-62, 65, 67-70, 73-74, and 76-80 are currently pending and claims 58, 60-62, 65, 68-70, 73-74, and 76-80 are under consideration as claim 67 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2018/026145 filed April 4, 2018, and claims priority under 119(e) to U.S. Provisional Application Nos. 62/481,432 filed on April 4, 2017, and 62/617,519 filed on January 15, 2018. 

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on August 29, 2022 (3 IDSs), are being considered by the examiner. 
Please note that NPL document 14, i.e., Water Absorption (How Much Water Gets Soaked Up), has been crossed out and not considered because a date of publication or date the document was accessed has not been provided.  

Response to Arguments
Applicant’s arguments, see Response, filed 8/29/22, with respect to the objection to the Figures have been fully considered and are persuasive.  The objection of Figures 12-13, 17, 20-21, 24, 27, 30, and 36A has been withdrawn. 

Applicant’s arguments, see Response, filed 8/29/22, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification regarding paragraphs [00209] and [00382] has been withdrawn. 

Applicant’s arguments, see Response, filed 8/29/22, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification regarding hydrophobic molecules 2BXy5 and 2B5, and 2BXy3 has been withdrawn. 

Applicant’s arguments, see Response, filed 8/29/22, with respect to the claim objections to the specification have been fully considered and are persuasive.  The objections of claims 61-63, 65, and 68 has been withdrawn. 

Applicant’s arguments, see Response, filed 8/29/22, with respect to the 112(a), written description, rejection have been fully considered and are persuasive.  The rejection of claims 70-72 as failing to comply with the written description requirement has been withdrawn.

Applicant’s arguments, see Response, filed 8/29/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 61 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 8/29/22, with respect to the 112(b) rejections have been fully considered and are persuasive.  The rejections of claims 71-73 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been withdrawn.

Applicant’s arguments, see Response, filed 8/29/22, with respect to the 103(a) rejections have been fully considered and are persuasive.  The rejection of claims 58 and 68-71 as being unpatentable over Waggoner JR, et al., US Publication No. 2004/0057958 A1 published on March 25, 2004 (cited in the IDS received on 10/3/19), alone or as evidenced by “Amino Acid Structures, Codes, and Reference Information,” available online at www.promega.com/resources/tools/amino-acid-chart-amino-acid-structure/, 14 pages (accessed on 4/21/22) (hereinafter the “amino acid reference”), “Tyrosine”, available online at www.russelllab.org/aas/Tyr.html#:~:text=Substitutions%3A%20As%20Tyrosine%20is%20an,position%20on%20the%20benzene%20ring, 2 pages (accessed on 4/21/22) (hereinafter the “Tyrosine reference”), and Perrie et al., Intl. J. Pharmaceutics 364:272-280 (2008) has been withdrawn.

Applicant’s arguments, see Response, filed 8/29/22, with respect to the 103(a) rejections have been fully considered and are persuasive.  The rejection of claims 58 and 63-66 as being unpatentable over Waggoner JR, et al., US Publication No. 2004/0057958 A1 published on March 25, 2004 (cited in the IDS received on 10/3/19), alone or as evidenced by “Amino Acid Structures, Codes, and Reference Information,” available online at www.promega.com/resources/tools/amino-acid-chart-amino-acid-structure/, 14 pages (accessed on 4/21/22) (hereinafter the “amino acid reference”), and “Tyrosine”, available online at www.russelllab.org/aas/Tyr.html#:~:text=Substitutions%3A%20As%20Tyrosine%20is%20an,position%20on%20the%20benzene%20ring, 2 pages (accessed on 4/21/22) (hereinafter the “Tyrosine reference”), and further in view of Mitsui et al., J. Investigative Dermatol. 126:1804-1812 (2006), alone or as evidenced by Carr et al., Ind. Eng. Chem. Res. 49:11991-11995 (2010) has been withdrawn.

Applicant’s arguments, see Response, filed 8/29/22, with respect to the 103(a) rejections have been fully considered and are persuasive.  The rejection of claims 58-62 and 69-73 as being unpatentable over Waggoner JR, et al., US Publication No. 2004/0057958 A1 published on March 25, 2004 (cited in the IDS received on 10/3/19), alone or as evidenced by “Amino Acid Structures, Codes, and Reference Information,” available online at www.promega.com/resources/tools/amino-acid-chart-amino-acid-structure/, 14 pages (accessed on 4/21/22) (hereinafter the “amino acid reference”), “Tyrosine”, available online at www.russelllab.org/aas/Tyr.html#:~:text=Substitutions%3A%20As%20Tyrosine%20is%20an,position%20on%20the%20benzene%20ring, 2 pages (accessed on 4/21/22) (hereinafter the “Tyrosine reference”), and Perrie et al., Intl. J. Pharmaceutics 364:272-280 (2008), and further in view of Mitsui et al., J. Investigative Dermatol. 126:1804-1812 (2006), Aranda Vega et al. WO 2011/101332 A1 published on August 25, 2011, and Berti et al., US Publication No . 2017/0224803 A1 published on August 10, 2017 has been withdrawn.

Applicant’s arguments, see Response, filed 8/29/22, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 58-66 and 68-74 as being unpatentable over claims 1-28 of U.S. Patent No. 11,191,821 B2 (Seder et al. (I)) in view of Mitsui et al., J. Investigative Dermatol. 126:1804-1812 (2006), Aranda Vega et al. WO 2011/101332 A1 published on August 25, 2011, and Berti et al., US Publication No . 2017/0224803 A1 published on August 10, 2017 has been withdrawn.

Applicant’s arguments, see Response, filed 8/29/22, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 58-66 and 68-74 as being unpatentable over claims 1-27 of copending Application No. 17/517,597 (Seder et al., not yet published) in view of in view of Mitsui et al., J. Investigative Dermatol. 126:1804-1812 (2006), Aranda Vega et al. WO 2011/101332 A1 published on August 25, 2011, and Berti et al., US Publication No. 2017/0224803 A1 published on August 10, 2017 has been withdrawn.

Maintained/Modified Objections
Drawings
Figures 2, 4, 7, 15, 18, 22-23, 25, 29, 32-35, 36B, and 37-45 are objected to because it depicts amino acid sequences without an accompanying sequence identifier.  NOTE: the objection has been amended to remove the Figures which have been addressed.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence comprising at least 4 defined amino acids in length requires a sequence identifier.  Please note that the SEQ ID NOs: need to be present in either the figure or the Brief Description of the Drawings.  Also, please note that the Sequence Listing should be updated if necessary.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error. Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01.	
The disclosure is objected to because of the following informalities: paragraphs [00214], [00365], [00373], and [00383], discuss amino acid sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence comprising at least 4 defined amino acids in length requires a sequence identifier.  Additionally, please update the Sequence Listing if necessary.  Appropriate correction is required.

Applicants’ Arguments
	Applicants contend that pursuant under 37 CFR 1.821(a) and MPEP 2422 the amino acid sequences depicted in the Figures and paragraphs [00214], [00365], [00373], and [00383] discussed in the maintained objections above do not require a sequence identifier because they are (a) branched, (b) contain other chemical moieties such as DBCO, for example, and/or (c) contain less than four specifically defined amino acid residues (See Applicant’s Response received on 8/29/22, pgs. 12-13).

Response to Arguments
Applicant's arguments filed 8/28/22 for Figures 2, 4, 7, 15, 18, 22-23, 25, 29, 32-35, 36B, and 37-45 and for paragraphs [00214], [00365], [00373], and [00383] in the specification have been fully considered but they are not persuasive for the following reasons. 
Although it is acknowledged that a sequence identifier is not necessary for branched amino acid sequences, amino acid sequences that contain a D-amino acid, or that contain less than four specifically defined amino acid residues pursuant under 37 CFR 1.821(a) and MPEP 2422, there is no mention that a sequence identifier is unnecessary for an amino acid sequence that contains other chemical moieties.  The only chemical moieties excluded from the requirements under 37 CFR 1.821(a) and MPEP 2422 are D-amino acids.  See 37 CFR 1.821(a)(2).  It is further acknowledged that 37 CFR 1.821(a)(2) states:
that any amino acid sequence that contains post-translationally modified amino acids may be described as the amino acid sequence that is initially translated using the symbols shown in WIPO Standard ST.25 Appendix 2, Table 4, but these modifications shall not be shown explicitly in the amino acid sequence.  Any peptide or protein that can be expressed as a sequence using the symbols in WIPO Standard ST.25 (1998), Appendix 2, Table 3 in conjunction with a description in the Feature section to describe, for example, modified linkages, crosslinks and end caps, non-peptidyl bonds, etc., is embraced by this definition.

As such, the statute requires an amino acid sequence having at least 4 specifically defined to have a sequence identifier that is not branched or contain a D-amino acid, even when a post-translational modification is present.  However, the post-translational modification need not be depicted or indicated in the sequence listing.  Rather, such post-translational modifications are optional.  Since there is no indication in the Figures that the sequences are branched or contain a D-amino acid, and the sequences do contain at least 4 specifically defined, a sequence identifier is required.  It is further noted that the sequences depicted in the Figures and/or in the specification likely overlap; meaning, the same sequence is depicted whereby the overlapping sequence would have the same sequence identifier.  
Regarding the tetrapeptide amino acid sequences containing four specifically defined residues, but where one of the four specifically defined residues is citrulline, it is acknowledged that such an amino acid sequence does not require a sequence identifier.  However, for larger amino acid sequences that contain at least four specifically defined residues, e.g., 5 amino acid residues, where one of the five specifically defined residues is citrulline, a sequence identifier is required.  Citrulline would be indicated as “Xaa” and then described in the Feature section as citrulline.  Therefore, contrary to Applicant’s argument, the sequences depicted in Figures 2, 4, 7, 15, 18, 22-23, 25, 29, 32-35, 36B, and 37-45 do require a sequence identifier. 

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58, 60-62, 65, 68-70, 73-74, and 76-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention’); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed’).
With regard to the recited genus of peptide antigens the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it’.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added).  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
	In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for peptide antigen conjugates.  However, the specification does not provide adequate written description of the claimed genus of peptide antigens (A).  Specifically, Applicant fails to disclose any other peptide antigens besides those covered by the specification and claims, i.e., SEQ ID NOs: 2, 22, 57, and 75-76, and in relation to the above, these disclosed species or subgenus do not represent the substantial variety covered by the genus of peptide antigens. 
The written description requirement may be met by provided a representative number of species of the genus and/or in light of the state of the art.  With regard to the state of the art, few mutant epitopes specific for cancer have been described because their discovery requires the laborious screening of patient tumor-infiltrating lymphocytes for their ability to recognize antigen libraries constructed following tumor exome sequencing (See Yadav et al., Nature 515:572-578 (2014) at abstract).  Although Yadav et al. sought to develop an approach to identify mutant peptides that serve as T-cell epitopes, the researchers only identified a small fraction of peptides (i.e., of more than 1300 amino acid changes, only ~13% were predicted to bind to MHC1) that could bind to MHC1 (See Yadav article, abstract; pg. 572, col. 2, 3rd paragraph; Table 1).  Therefore, the teachings of Yadav et al. evidence the unpredictability in determining mutant peptide antigens specific for cancer.  
With regard to the functional definition of peptide antigens, it is noted that an antigen is defined as any molecule that contains an epitope that binds to a T cell or B cell receptor and can stimulate an immune response (See instant specification, paragraph [0086]).  Antigens may be selected from pathogens, cancerous cells, auto-antigens or allergens where the antigen can be peptide-based antigen, as instantly claimed, and where the antigen can be a whole protein or glycoprotein derived from a pathogen, or a peptide or glycopeptide fragment of the protein or glycoprotein (See instant specification, paragraph [0087], [00177]).  Furthermore, the specification teaches that the peptide antigen encompasses a sequence of amino acids or a peptide mimetic that can induce an immune response (See instant specification, paragraph [00178]) where the length of the peptide antigen is typically between about 5 to about 50 amino acids (See instant specification, paragraph [00180]).  Plus, the instant specification teaches that the peptide antigen comprises an amino acid or amino acids with a post-translational modification (See instant specification, paragraph [00178], [00183]).  As such, the scope of the instantly claimed peptide antigen encompasses whole proteins, fragments thereof (i.e., any sized fragment), mimetics thereof, and amino acid sequences having post-translational modifications/mutations that can stimulate an immune response derived from any pathogen, auto-antigen, e.g., cancer antigens, or allergens, without indicating a necessary core structure or sequence that is necessary for the protein, fragment or mimetic to function in stimulating an immune response.  
Therefore, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed all of the recited compounds.  At best, it simply indicates that one should test an infinite number of peptides to see if the compounds can illicit an immunogenic response.  In this connection, the specification contains no structural or specific functional characteristics of peptide antigens besides those compounds instantly disclosed.  See In re ‘318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).  
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.” (citations omitted)).  
	Accordingly, the specification lacks adequate written description for the recited peptide antigens.

Applicants’ Arguments
	Applicants contend that the specification provides adequate written support for the claimed peptide antigens (A) satisfy because (1) the case law, in particular, the UC Regents v. Lilly case, utilized by the Examiner is not applicable to the instantly claimed peptide antigens given that the Lilly case pertains to the discovery of previously unknown polynucleotide sequences whereas the instant claims pertain to known antigens (See Applicant’s Response received on 8/29/22, pg. 15); (2) the Capon v. Eshhar  and Invitrogen Corp. v. Clontech Labs cases are applicable to the instantly claimed peptide antigens given that the Federal Circuit in these cases found generic claim terms such as antibody fragments or a reverse transcriptase (RT) polypeptide are sufficiently supported (See Applicant’s Response received on 8/29/22, pgs. 15-16); (3) instant claims recite well-known language conventionally used in the art to which the invention pertains and defines adequately the metes and bounds of the claimed invention, and is of the same scope as the description of the invention contained in the disclosure (See Applicant’s Response received on 8/29/22, pgs. 16-17); (4) Applicant is not required to be in possession of all the recited compounds, but rather, requires Applicant to convey the metes and bounds of the invention in such a manner that a person of skill understand the inventor is in possession of the invention as a whole (See Applicant’s Response received on 8/29/22, pg. 17); and (5) the specification provides more than enough support of a representative number of species for a peptide antigen, for example, SEQ ID NOs: 2, 22, 57, and 75-76, and Figure 18 (See Applicant’s Response received on 8/29/22, pg. 17).

Response to Arguments
Applicant's arguments filed 8/29/22 regarding the 112(a), written description, rejections have been fully considered but they are not persuasive for the following reasons.  
	In response to Applicant’s first argument, i.e., the case law, in particular, the UC Regents v. Lilly case, utilized by the Examiner is not applicable to the instantly claimed peptide antigens and TLR7 and/or -8 agonists given that the Lilly case pertains to the discovery of previously unknown polynucleotide sequences whereas the instant claims pertain to known antigens, it is found unpersuasive.  Although the Examiner acknowledges that peptide antigens are known in the art as a general class, Applicants fail to acknowledge that the instant specification redefines what constitutes the instantly claimed peptide antigen.  Pursuant under MPEP 2173.05(a)(III), consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.  As discussed in the rejection supra, an antigen is defined as any molecule that contains an epitope that binds to a T cell or B cell receptor and can stimulate an immune response (See instant specification, paragraph [0086]).  The specification also teaches that the peptide antigen encompasses a sequence of amino acids or a peptide mimetic that can induce an immune response (See instant specification, paragraph [00178]).  As such, the Examiner maintains the position that the instantly claimed peptide antigen encompasses not just known peptide antigens but also peptide mimetics of the known peptide antigens because the instant specification has clearly redefined the term, peptide antigen, such that it encompasses peptide mimetics.  Moreover, since the instant specification does not define what constitutes a peptide mimetic, the plain and ordinary meaning of the term applies.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  A peptide mimetic is used for the description of compounds discovered through a variety of research strategies including compounds identified by random screening approaches (See “Peptide Mimetics” Biosyn, available online at www.biosyn.com/tew/peptide-mimetics.aspx, 7 pages (2012) at pg. 1, 2nd paragraph).  A peptide mimetic can be a molecule such as a peptide, a modified peptide or any other molecule that biologically mimics active ligands (See Biosyn article, pg. 1, 2nd paragraph). Biosyn reviews types of peptide mimetics that encompass replacement of a peptide bond, unnatural amino acid substitutions, isosteric replacements, cyclic peptide derivatives, etc. (See Biosyn article, pg. 1, 2nd paragraph to last paragraph; Figure 1).  Therefore, contrary to Applicant’s argument, the Lilly case is applicable to the instantly claimed invention because the scope of the claimed peptide antigens is not solely limited to known peptide antigens, but rather, encompasses unknown peptide mimetics of peptide antigens.  
	In response to Applicant’s second argument, i.e., the Capon v. Eshhar and Invitrogen Corp. v. Clontech Labs cases are applicable to the instantly claimed peptide antigens given that the Federal Circuit in these cases found generic claim terms such as antibody fragments or a reverse transcriptase (RT) polypeptide are sufficiently supported, it is found unpersuasive.  The Federal Circuit held in the Capon case that:
[t]he Board erred in holding that the specifications do not meet the written description requirement because they do not reiterate the structure or formula or chemical name for the nucleotide sequences of the claimed chimeric genes" where the genes were novel combinations of known DNA segments.) (See MPEP 2163(II)(A)(3).
 
However, the instantly claimed invention is distinguishable from the claimed invention in Capon because, as stated supra, the scope of the claimed peptide antigens do not solely encompass known peptide antigens.  Rather, the scope of the claimed peptide antigens encompass peptide mimetics, which are not known, or at least a representative number of species within the subgenus of peptide mimetics of peptide antigens are known.  Therefore, contrary to Applicant’s argument, the scope of the claimed peptide antigens is not limited to only known peptide antigens.    
	In response to Applicant’s third argument, i.e., instant claims recite well-known language conventionally used in the art to which the invention pertains and defines adequately the metes and bounds of the claimed invention, and is of the same scope as the description of the invention contained in the disclosure, it is found unpersuasive.  Although it is acknowledged that the conventional language of what constitutes a peptide antigen would not necessitate a written description rejection, as discussed supra, Applicants have redefined the term to include peptide mimetics.  Applicants have provided no evidence to suggest that peptide mimetics of peptide antigens have a common core structure or sequence that is shared among all peptide mimetics and would correlate to functioning as an antigen.  Moreover, it is not readily apparent from the instant specification that any of the examples of peptide antigens constitute a peptide mimetic.  Therefore, contrary to Applicant’s argument, the instant claim language is not well-known conventional language because it has been redefined to include a nonconventional definition. 
	In response to Applicant’s fourth argument, i.e., Applicant is not required to be in possession of all the recited compounds, but rather, requires Applicant to convey the metes and bounds of the invention in such a manner that a person of skill would understand the inventor is in possession of the invention as a whole, it is found unpersuasive.  It is acknowledged that Applicant is not required to be in possession of all the recited compounds.  However, the Examiner maintains the position that Applicant has failed to convey the metes and bounds of the invention in such a manner that a person of skill would understand the inventor is in possession of the invention as a whole given that “a peptide antigen” has been redefined as discussed supra.  Therefore, contrary to Applicant’s argument, Applicant has failed to convey the metes and bounds of the invention in such a manner that a person of skill would understand the inventor is in possession of the invention as a whole.
	In response to Applicant’s fifth argument, i.e., the specification provides more than enough support of a representative number of species for a peptide antigen, for example, SEQ ID NOs: 2, 22, 57, and 75-76, and Figure 18, it is found unpersuasive.  As discussed supra, it is not readily apparent from the instant specification that any of the examples of peptide antigens constitute a peptide mimetic including the amino acid sequences depicted in Figure 18.  Therefore, contrary to Applicant’s argument, the specification provides support for a representative number of peptide antigens, but not a representative number of peptide mimetics of peptide antigens.  
	Accordingly, the rejection of claims 58, 60-62, 65, 68-70, 73-74, and 76-80 is maintained as Applicants’ arguments are found unpersuasive.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 58, 60-62, 65, 68-70, 73-74, and 76-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 112-128 of copending Application No. 17/057,658 (Lynn et al., US Publication No. 2021/0113705 A1) in view of Aranda Vega et al. WO 2011/101332 A1 published on August 25, 2011, and Berti et al., US Publication No . 2017/0224803 A1 published on August 10, 2017. Lynn et al. claims:

    PNG
    media_image1.png
    222
    589
    media_image1.png
    Greyscale

(See Lynn claim 112).  As such, the ‘658 peptide antigen conjugate encompasses the instantly claimed peptide antigen conjugate of claim 58.  The solubilizing group of ‘658 constitutes a charged molecule of the instantly claimed invention given that ‘658 claims that it comprises a hydrophilic polymer such as a poly(amino acid) (See ‘658 claim 120).  Claims 113-119 of ‘658 are directed to where the conjugate and/or amphiphilic carrier comprises a poly(amino acid) having 3 to 20 aromatic amino acid monomers having a side chain structure that is encompassed by instant claims 69-70, and where a ligand is conjugated to the carrier where the ligand is a TLR7, TLR8 or both agonist thereby satisfying the claim limitations as recited in instant claim 70.  Claim 122 of ‘658 is directed to where the antigen is a peptide antigen.  Claim 128 of ‘658 is directed to a method of using the peptide antigen conjugate. 
	However, the ‘658 claimed invention does not claim the limitations as recited in instant claims 60-62, 65, and 73, i.e., the B1 and B2 extension amino acid sequences and the imidazoquinoline of formula III.  Please see discussion of Aranda Vega et al. and Berti et al. above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated to utilize GG as the B1 and B2 amino acid sequences and an imidazoquinoline of formula III as a TLR8 agonist with a reasonable expectation of success because GG linkers allow for the domains to move independently from one another while maintaining the 3D form of the individual domains and because the imidazoquinoline of formula III is known to function as a TLR8 agonist.  Therefore, the ‘658 claimed invention is not patentably distinct from the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 58, 60-62, 65, 68-70, 73-74, and 76-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 13-14, 17, 28-29, 32, 49-50, 53, 64-65, and 68 of copending Application No. 17/638,576 (Stoidl et al., not yet published). Although the claims at issue are not identical, they are not patentably distinct from each other because Stoidl et al. claims: 

    PNG
    media_image2.png
    465
    658
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    169
    626
    media_image3.png
    Greyscale

(See Toidl claim 1).  Therefore, the ‘576 claimed invention is directed to a method of using the instantly claimed peptide conjugate of claim 58(a).  Claims 7-8 of ‘576 also are directed to methods of using the instantly claimed peptide conjugate of claim 58(a).  Claims 3-8, 13-14, 17, 28-29, 32, 49-50, 53, 64-65, and 68 further limit the method of using the instantly claimed peptide antigen conjugate.  Therefore, the ‘576 claimed invention anticipates the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicant’s Response received on 8/29/22, pg. 22).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable in acknowledged.  As such, the double-patenting rejections are maintained. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
In the instant case, claim 61 was amended (cf. amendment filed 8/29/2022) such that the B1 extension is present and comprises…. a dipeptide PN1-PN2,….”  Applicants stated in their remarks that “no new matter” was introduced by the present amendments. (See pg. 11 of the Remarks filed on 8/29/2022).  However, there is no support provided by Applicants to support that the subject matter of amended claim 61 was previously presented. 
Lack of Ipsis Verbis Support
The specification is void of support that would clearly support the instant amendment. The specification does not teach the specifically claimed dipeptide PN1-PN2 as a B1 extension. Examination of the original claims and/or specification-as-filed indicate and support a dipeptide PN2-PN1 as a B1 extension (See specification, paragraph [00206]).  The sequence of amino acids of the B1 extension dipeptide having the sequence of PN2-PN1 does not provide support in claiming a B1 extension dipeptide having the sequence of PN1-PN2.  Furthermore, the claimed subgenus of a B1 extension dipeptide having the sequence of PN1-PN2 is not expressly described.  For example, in In re Ruschig, 379 F.2d 990, 154 USPQ 118 (CCPA 1967), the Court rejected a claim species that fell within a large genus. The Court analogized the genus of the compounds to a forest and the species to a tree. The Court stated “[i]t is an old custom in the woods to mark trails by making blaze marks on the trees. It is no help in finding a trail… to be confronted simply by a large number of unmarked trees. Appellants are pointing to trees. We are looking for blaze marks which single out particular trees. We see none.” Ruschig, 154 USPQ at 122. Similarly, in Fujikawa v. Wattanasin, 93 F.3d 1559, 39 USPQ2d 1895, the Federal Circuit declined to find support for a subgenus based on the discloser of a genus because the application did not contain "blazemarks" to support the subgenus. In justification for denying support, the Court stated that “just because a moiety is listed as one possible choice for one position does not mean there is ipsis verbis support for every species or sub-genus that chooses that moiety.” Fujikawa, 39 USPQ2d at 1905. Thus it is clear from these decisions that the specification must provide blazemarks to the new sub-genus or species.

Lack of Inherent Support
 	“While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  MPEP 2105 states that “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonable lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).  In the instant case, as set forth above, the disclosure describes a B1 extension having the sequence of PN2-PN1, rather than a B1 extension having the sequence of PN1-PN2 (See Specification, paragraph [00206]).  However, the instantly carved subgenus of a B1 extension having the sequence of PN1-PN2 has not been adequately supported.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 73 is directed to where the ligand is an imidazoquinoline that comprises formula III.  However, claim 73 is dependent upon claim 69 where the ligand is linked to the poly(amino acid) via a linker (X).  Formula III does not indicate where the imidazoquinoline is linked to the linker (X) in order to couple the ligand to the poly(amino acid).  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to where the imidazoquinoline compound is linked to the linker (X).  
Please note that the Examiner is interpreting the scope of claim 73 such that the imidazoquinoline compound is linked to the linker (X) via any available chemical moiety, e.g., amino group, in order to advance prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 58, 65, 68-70, 74, and 76-79 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner JR, et al., US Publication No. 2004/0057958 A1 published on March 25, 2004 (cited in the IDS received on 10/3/19) and Mitsui et al., J. Investigative Dermatol. 126:1804-1812 (2006), alone or as evidenced by, “Amino Acid Structures, Codes, and Reference Information,” available online at www.promega.com/resources/tools/amino-acid-chart-amino-acid-structure/, 14 pages (accessed on 4/21/22) (hereinafter the “amino acid reference”), “How to Enhance the Solubility of L-Tyrosine in Cell Culture Media Applications,” Evonik, available online at https://healthcare.evonik.com/en/biopharma/cell-culture/common-challenges/performance-improvement, 2 pages (accessed on 12/1/22) ((hereinafter the “Tyrosine 2 reference”), Ji et al., Ind. Eng. Chem. Res. 47:6275-6279 (2008), and Carr et al., Ind. Eng. Chem. Res. 49:11991-11995 (2010).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 58, 68, and 74, with respect to a peptide antigen conjugate having a formula A-H or H-A where A is a peptide antigen, H is a hydrophobic molecule that is water soluble at physiologic pH of about 7.4 as recited in instant claim 58; with respect to where the hydrophobic molecule comprises a polymer that comprises monomer units of natural amino acids as recited in instant claim 68; and with respect to an immunogenic composition comprising the peptide antigen conjugate of claim 58 as recited in instant claim 74:
Waggoner, Jr et al. (hereinafter “Waggoner”) teaches a composition for enhancing the immunogenicity (note: thereby constituting an immunogenic composition as recited in instant claim 74) of a hapten or an antigenic compound comprising a substantially non-antigenic carrier and the antigen wherein the carrier is conjugated together via a peptide bond (See Waggoner specification, paragraph [0009]-[0011]) thereby suggesting where the peptide antigen and carrier are covalently linked together as recited in instant claim 58.  The antigen includes a peptide or protein (See Waggoner specification, paragraph [0017]) thereby constituting a peptide antigen (A) of instant claim 58 (note: the claimed “A” is not limited other than requiring to being peptidic-based).  
The carrier can be a polymer such as a polyamino acid polymer (See Waggoner specification, paragraph [0012]) where the polyamino acid polymer refers to a polymer comprised of naturally occurring or synthetic amino acids either as a heteropolymer or homopolymer (See Waggoner specification, paragraph [0058], [0070]).  The polyamino polymer includes poly(l-tyrosine), poly(d-tyrosine), poly(dl-tyrosine), poly(l-glycine), poly(d-glycine), and poly(dl-glycine) (See Waggoner specification, paragraph [0072]).  As evidenced by the tyrosine 2 reference, tyrosine has very low solubility of less than 0.5 g/l in water at neutral pH (See the tyrosine 2 reference, pg. 1, 2nd paragraph).  Similarly, Ji et al. demonstrates that L-tyrosine is not water soluble until the temperature is over 340 K° (See Ji article, Figure 1).  Therefore, the polyamino polymer taught by Waggoner encompasses a hydrophobic molecule that is water insoluble at physiological pH of about 7.4 as recited in instant claim 58, and constitutes a polymer that comprises monomer units of natural amino acids as recited in instant claim 68.  

For claims 58 and 65, with respect to a peptide antigen conjugate having a formula C-A-H where C is a charged molecule that comprises one or more functional groups that are charged at physiological pH and wherein the peptide antigen conjugate has a net electrostatic charge greater than or equal to about +3 in an aqueous buffer at a pH of about 7.4 as recited in instant claim 58; and with respect to where the charged molecule comprises one or more functional groups such as primary amines as recited in instant claim 65:
	Waggoner teaches that the antigen can be a cancer- or tumor-related antigen or hapten  such as calcitonin (See Waggoner specification, paragraph [0089]).  As evidenced by Carr et al., calcitonin has a high isoelectric point of 8.86 (See Carr article, pg. 2, 3rd paragraph).  As such, calcitonin has a positive charge at physiological pH of about 7.4.  Moreover, Waggoner teaches that the carrier and the antigenic compound may be conjugated or associated directly or through a secondary molecule such as a linker or spacer (See Waggoner specification, paragraph [0111]).  As such, the carrier and antigen can be conjugated directly where the direct conjugation encompasses a limited number of conjugation means, i.e., the N-terminus, the C-terminus, or a side chain of an amino acid in the peptide antigen amino acid sequence.  Thus, Waggoner suggests where the carrier and peptide antigen oriented as H-A or A-H as recited in instant claim 58.  
	Mitsui et al. examined the role of individual protein transduction domains (PTDs) in induction of immune responses in tumor vaccination studies (See Mitsui article, abstract).  To do so, Mitsui et al. examined the most efficacious known PTD (i.e., polyarginine (R9)) (See Mitsui article, abstract).  Mitsui et al. found that the R9 conjugated compound transduced dendritic cells most efficiently and the transduction efficacy closely correlated with the extent of Ag-specific CD4 and CD8 T-cell activation in vitro and in vivo (See Mitsui article, abstract; pg. 1805, col. 1, 3rd paragraph; pg. 1807, col. 1, 1st paragraph).  Mitsui et al. teaches that PTDs are short stretches of positively charged amino acids that enable peptides, proteins, oligonucleotides, and other reagents to efficiently enter cells (See Mitsui article, pg. 1804, col. 2, last paragraph).  Therefore, by utilizing polyarginine (R9) as a PTD and conjugating it directly or indirectly to a peptide antigen, e.g., calcitonin, and a poly(tyrosine) polymer chain as taught by Waggoner, the net electrostatic charge of the peptide antigen is greater than about +3 as recited in instant claim 58.  Plus, by utilizing R9 as the charged molecule, it would necessarily follow that the charged molecule comprises one or more functional groups of a primary and secondary amine that are charged at physiological pH as recited in instant claims 58 and 65.  
Moreover, Mitsui et al. teaches that the R9 peptide is conjugated to the N-terminus of the peptide antigen, HA, which is the hemagglutinin (HA) epitope (See Mitsui article, pg. 1805, col. 1, last paragraph; Figure 1).  Therefore, the teachings of Mitsui suggest fusing a charged molecule such as R9 to the N-terminus of a peptide antigen as recited in instant claim 58.  Furthermore, since the R9 peptide is directly or indirectly conjugated to the N-terminus of the peptide antigen, and Waggoner teaches that the peptide antigen can be fused directly or indirectly to the poly(tyrosine), an ordinary skilled artisan would be motivated to try to fuse the poly(tyrosine) directly or indirectly to the C-terminus of the peptide antigen thereby resulting in a peptide antigen conjugate having the structure C-A-H as recited in instant claim 58.  

For claims 69-70, and 77, with respect to where the hydrophobic molecule is a poly(amino acid) of formula depicted where l is an integer from 3 and less than 300, m, n, and o are 0, R3 is hydroxyl, R4 is –(CH2)a(aryl-OH), and a is 1 wherein 3 or more of the amino acids of the poly(amino acid) comprise an aromatic group as recited in instant claim 69; with respect to where the aromatic group is a side chain of the amino acid with the structure of –(CH2)-(4-hydroxybenzo) group (note: 2nd structure in left column) that constitutes the side chain of tyrosine) as recited in instant claim 70; and with respect to where m, n, and o are each 0 as recited in instant claim 76; wherein each “a” is 1 as recited instant claim 77:
NOTE: if “m” is 0 then R5 and b are not present, if “n” is 0 then R6 and d are not present, if “o” is 0 then there is no linker (X) and ligand conjugated to the peptide antigen conjugate. Also it is noted that if “l” is an integer from 3 to 300 when “m”, “n”, and “o” are 0, then the resulting poly(amino acid) has 3 to 300 amino acid residues where the 3 to 300 amino acid residues have a side chain of R4 and where at least 3 of the 3 to 300 amino acid residues comprise an aromatic group.  
As discussed supra, Waggoner teaches that the carrier can be a polymer such as a polyamino acid polymer (See Waggoner specification, paragraph [0012]) where the polyamino acid polymer refers to a polymer comprised of naturally occurring or synthetic amino acids either as a heteropolymer or homopolymer (See Waggoner specification, paragraph [0058], [0070]), for example, poly(l-tyrosine), poly(d-tyrosine), poly(dl-tyrosine) (See Waggoner specification, paragraph [0072]). Tyrosine has a side chain of –(CH2)-(4-hydroxybenzo) group.  As such, a poly(tyrosine) polymer chain constitutes where instant m, n, and o are 0, “a” is 1, R3 is hydroxyl, and R4 is –(CH2)a(aryl-OH) as recited in instant claims 69 and 76-77, and constituting the 2nd structure in left column as recited in claim 70.  
Moreover, Waggoner et al. teaches that the molecular weight of the polymer includes a weight ranging from about 10 KDa to about 5,000 KDa (See Waggoner specification, paragraph [0073]).  As evidenced by the amino acid reference, tyrosine has a molecular weight of 181 Da or 0.181 KDa (See the amino acid reference, pg. 6).  As such, the molecular weight of three tyrosine residues equates to 0.543 KDa, and the molecular weight of 300 tyrosine residues equates to 543 KDa.  It is noted that the number of amino acids that comprise an aromatic group claimed in instant claim 69 encompasses at least 3 but no upper limit.  However, instant claim 69 also recites that the sum of l, m, n, and o is an integer from 3 to 300 thereby encompassing where I is 3 to 300 when m, n, and o are 0 thereby equating to a range of 3 to 300 tyrosine residues.  
Thus, given that the scope of the claimed poly(amino acid) comprises at least 3 or more amino acids having an aromatic group such as the side chain of tyrosine (See instant claims 69-70), given that component “l” in the formula the claimed hydrophobic molecule ranges from 3 to 300 thereby equating to 3 to 300 tyrosine residues where 3 or more have an aromatic group such as a side chain of tyrosine, and given that Waggoner teaches that the poly(amino acid) polymer encompasses a molecular weight ranging from 10 KDa to 5000 KDa and the molecular weight of 3 to 300 tyrosine residues overlaps with the Waggoner molecular weight range, the poly(tyrosine) suggested by Waggoner constitutes the poly(amino acid) having the structure as recited in instant claims 69-70.  

For claims 78-79, with respect to where the poly(amino acid) comprises from 3 to 30 aromatic amino acid monomers as recited in instant claim 78; and with respect to where the poly(amino acid) comprises from 3 to 10 aromatic amino acid monomers as recited in instant claim 79:
As discussed supra, Waggoner teaches that the carrier can be a polymer such as a polyamino acid polymer (See Waggoner specification, paragraph [0012]) where the polyamino acid polymer refers to a polymer comprised of naturally occurring or synthetic amino acids either as a heteropolymer or homopolymer (See Waggoner specification, paragraph [0058], [0070]), for example, poly(l-tyrosine), poly(d-tyrosine), poly(dl-tyrosine) (See Waggoner specification, paragraph [0072]). Moreover, Waggoner et al. teaches that the molecular weight of the polymer includes a weight ranging from about 10 KDa to about 5,000 KDa (See Waggoner specification, paragraph [0073]).  As evidenced by the amino acid reference, tyrosine has a molecular weight of 181 Da or 0.181 KDa (See the amino acid reference, pg. 6).  As such, the molecular weight of three tyrosine residues equates to 0.543 KDa, the molecular weight of 10 tyrosine residues equates to 1.81 KDa, and the molecular weight of 30 tyrosine residues equates to 5.43 KDa.  Although the molecular weight of 10 or 30 tyrosine residues equates to a molecular weight less than the range of from about 10 KDa to about 5,000 KDa, Waggoner et al. teaches that the carrier is a polymer comprised of naturally occurring or synthetic amino acids either as a heteropolymer or homopolymer where these naturally occurring or synthetic amino acids can be modified such as with an alkyl group, hydroxy alkyl, aryl and arylalkyl with up to 18 carbon atoms per group, polyethylene glycol moiety, chitosan, albumin, etc. (See Waggoner specification, paragraphs [0070]-[0072]) (note: claim 69, which claims 78-79 are dependent upon, encompasses residues modified with alkyl groups).  It is further noted that the scope of instant claims 78-79 is directed to where the poly(amino acid) comprises 3 to 30 or 3 to 10 aromatic amino acid monomers, but does not limit where the poly(amino acid) can comprise additional non-aromatic amino acids and/or additional alkyl groups.  When considering the teachings of Waggoner et al. as a whole, an ordinary skilled artisan would routinely optimize the total molecular weight of the poly(amino acid) polymer to be from about 10 KDa to about 5,000 KDa where the number of aromatic tyrosine residues in the poly(amino acid) ranges from 3 to 30 or 3 to 10 monomers.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Waggoner does not expressly teach a peptide antigen conjugate having a formula of C-A-H where A is a peptide antigen, H is a hydrophobic molecule that is water insoluble at physiological pH of about 7.4, and C is a charged molecule that comprises one or more functional groups that are charged at physiological pH and wherein the peptide antigen conjugate has a net electrostatic charge greater than or equal to about +3 in an aqueous buffer at a pH of about 7.4 as recited in instant claim 58, and does not expressly teach where the C comprises one or more functional groups of a primary or secondary amine as recited in instant claim 65.  However, the combined teachings of Waggoner and Mitsui et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the "obvious to try" rationale by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.
	Waggoner does not expressly teach where “l” is an integer from 3 to 300 thereby constituting where the poly(amino acid) comprises between 3 and 300 amino acids and where at least 3 of the 3 and 300 amino acids having an aromatic group as recited in instant claim 69.  However, the teachings of Waggoner cure this deficiency because the length of the claimed poly(amino acid) overlaps with that taught by Waggoner as further articulated below.
	Waggoner does not expressly teach where the poly(amino acid) comprises from 3 to 30 aromatic amino acid monomers as recited in instant claim 78, and where the poly(amino acid) comprises from 3 to 30 aromatic amino acid monomers as recited in instant claim 79.  However, the teachings of Waggoner cure this deficiency because an ordinary skilled artisan would routinely optimize the molecular weight of the poly(amino acid) such that it comprises from 3 to 30 or 3 to 10 aromatic amino acid monomers as further articulated below. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a peptide antigen conjugate having a formula of C-A-H where A is a peptide antigen, H is a hydrophobic molecule that is water insoluble at physiological pH of about 7.4, and C is a charged molecule that comprises one or more functional groups that are charged at physiological pH and wherein the peptide antigen conjugate has a net electrostatic charge greater than or equal to about +3 in an aqueous buffer at a pH of about 7.4 as recited in instant claim 58, and does not expressly teach where the C comprises one or more functional groups of a primary or secondary amine as recited in instant claim 65, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Waggoner and covalently link a charged molecule such as polyarginine (R9) to the N-terminus of a peptide antigen such as calcitonin and covalently link a hydrophobic molecule that is water insoluble at physiological pH of about 7.4 such as poly(tyrosine) to the C-terminus of the peptide antigen wherein the conjugated poly(tyrosine) generates or enhances an immune response directed against the peptide antigen and wherein the conjugated R9 more efficiently transduces protein transduction of dendritic cells resulting in the efficient induction of Ag-specific immune responses mediated by CD8 and CD4 T cells thereby resulting in a peptide antigen conjugate having a formula C-A-H and having a net electrostatic charge greater than or equal to about +3 in an aqueous buffer at a pH of about 7.4.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because compositions comprising an antigen and a polymeric carrier were known to generate or enhance an immune response directed against the antigen in the composition where the antigen was known to include peptide antigens and where the polymeric carrier was known to include poly(amino acids) such as poly(tyrosine) chains as taught by Waggoner; and because peptide antigen conjugates comprising R9 conjugated to the N-terminus of a peptide antigen were known to induce more efficient protein transduction of dendritic cells resulting in the efficient induction of Ag-specific immune responses mediated by CD8 and CD4 T cells as taught by Mitsui et al.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising an antigen covalently linked to a polymeric carrier of Waggoner was used to generate or enhance an immune response directed against the antigen.  Therefore, substituting a peptide-based antigen as the antigen that is covalently conjugated via a peptide bond at the peptide antigen’s C-terminus to a poly(tyrosine) chain as the polymeric carrier that is water insoluble at physiological pH of about 7.4, and conjugating a charged molecule such as R9 to the N-terminus of the peptide antigen thereby resulting in a peptide antigen conjugate having a net electrostatic charge greater than or equal to about +3 in an aqueous buffer at a pH of about 7.4 would support the generation or enhancement of an immune response directed against the peptide-based antigen and the inducement of more efficient protein transduction of dendritic cells thereby resulting in the efficient induction of Ag-specific immune responses mediated by CD8 and CD4 T cells by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the "obvious to try" rationale by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.

With respect to where “l” is an integer from 3 to 300 thereby constituting where the poly(amino acid) comprises between 3 and 300 amino acids and where at least 3 of the 3 and 300 amino acids having an aromatic group as recited in instant claim 69, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amino acid length of the poly(amino acid) would have been obvious to one of ordinary skill in the art since the claimed amino acid length (i.e., 3 to 300 amino acids) overlaps with the prior art amino acid length (i.e., 55 to 300 amino acids).

With respect to where the poly(amino acid) comprises from 3 to 30 aromatic amino acid monomers as recited in instant claim 78, and where the poly(amino acid) comprises from 3 to 30 aromatic amino acid monomers as recited in instant claim 79, it is noted that Waggoner et al. teaches that the carrier polymer is comprised of naturally occurring or synthetic amino acids of a heteropolymer or a homopolymer such as poly(l-tyrosine), poly(d-tyrosine), poly(dl-tyrosine). Moreover, Waggoner et al. teaches that the molecular weight of the polymer includes a weight ranging from about 10 KDa to about 5,000 KDa.  As evidenced by the amino acid reference, tyrosine has a molecular weight of 181 Da or 0.181 KDa (See the amino acid reference, pg. 6).  As such, the molecular weight of three tyrosine residues equates to 0.543 KDa, the molecular weight of 10 tyrosine residues equates to 1.81 KDa, and the molecular weight of 30 tyrosine residues equates to 5.43 KDa.  Furthermore, Waggoner et al. teaches that the carrier is a polymer comprised of naturally occurring or synthetic amino acids either as a heteropolymer or homopolymer where these naturally occurring or synthetic amino acids can be modified such as with an alkyl group, hydroxy alkyl, aryl and arylalkyl with up to 18 carbon atoms per group, polyethylene glycol moiety, chitosan, albumin, etc. The molecular weight of the poly(amino acid) is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal molecular weight of the poly(amino acid) comprising 3 to 30 or 3 to 10 tyrosine residues needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the molecular weight of the poly(amino acid) polymer, such as those taught by Waggoner et al., such that the poly(amino acid) comprises 3 to 30 or 3 to 10 tyrosine residues thereby equating to a molecular weight of 0.543 KDa to 5.43 KDa or 0.543 KDa to 1.81 KDa and further comprises additional chemical modifications in order to result in a total molecular weight ranging from about 10 KDa to about 5,000 KDa, because an ordinary skilled artisan would have been able to utilize the teachings of Waggoner et al. to obtain various molecular weight parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the molecular weight of the poly(amino acid) would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 58, 60-62, 69, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner JR, et al., US Publication No. 2004/0057958 A1 published on March 25, 2004 (cited in the IDS received on 10/3/19) and Mitsui et al., J. Investigative Dermatol. 126:1804-1812 (2006), alone or as evidenced by, “Amino Acid Structures, Codes, and Reference Information,” available online at www.promega.com/resources/tools/amino-acid-chart-amino-acid-structure/, 14 pages (accessed on 4/21/22) (hereinafter the “amino acid reference”), “How to Enhance the Solubility of L-Tyrosine in Cell Culture Media Applications,” Evonik, available online at https://healthcare.evonik.com/en/biopharma/cell-culture/common-challenges/performance-improvement, 2 pages (accessed on 12/1/22) ((hereinafter the “Tyrosine 2 reference”), Ji et al., Ind. Eng. Chem. Res. 47:6275-6279 (2008), and Carr et al., Ind. Eng. Chem. Res. 49:11991-11995 (2010), as applied to claims 58 and 69 above, and further in view of Aranda Vega et al. WO 2011/101332 A1 published on August 25, 2011, Berti et al., US Publication No . 2017/0224803 A1 published on August 10, 2017, and Klein et al., Prot. Eng. Des. Selection 27:325-330 (2014), as applied to claims 60-62 and 72-73 herewith.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 58 and 69, please see discussion of Waggoner et al. and Mitsui et al. above. 
	
For claims 60-62, with respect to where the peptide antigen conjugate comprises a N-terminal extension (B1) that is linked to the N-terminus of the peptide antigen and the C-terminus of the charged molecule and/or a C-terminal extension (B2) that is linked to the C-terminus of the peptide antigen and the N-terminus of the hydrophobic molecule and comprises  a degradable peptide sequence as recited in instant claim 60; with respect to where the B1 extension is present and comprises an enzyme degradable peptide sequence comprising a dipeptide where PN1 is threonine and PN2 is glycine as recited in instant claim 61; and with respect to where the B2 extension is present and comprises an enzyme degradable peptide sequence comprising a dipeptide where PC1’ is glycine and PC2’ is glycine as recited in instant claim 62:
	Waggoner teaches that the polymeric carrier and the antigenic compound can be conjugated or associated directly or through a secondary molecule such as a linker or spacer (See Waggoner specification, paragraph [0111]).  Exemplary linkers include amino acids (See Waggoner specification, paragraph [0111]).  As such, the teachings of Waggoner suggest that the hydrophobic molecule can be directly or indirectly linked to the peptide antigen through a peptide linker thereby constituting the instant B2 peptide extension sequence as recited in instant claims 58, 60, and 62.  Thus, the peptide antigen conjugate structure of Waggoner encompasses: peptide antigen – B2 extension – polymeric carrier or polymeric carrier – B2 extension – peptide antigen.  
	As discussed supra, Mitsui et al. teaches that the R9 peptide (i.e., charged molecule) is conjugated to the N-terminus of the peptide antigen, HA, which is the hemagglutinin (HA) epitope (See Mitsui article, pg. 1805, col. 1, last paragraph; Figure 1).  Thus, when the teachings of Waggoner are combined with the teachings of Mitsui et al., the peptide antigen conjugate structure encompasses: R9 - peptide antigen – B2 extension – polymeric carrier as recited in instant claim 58.
	Aranda Vega et al. teaches that a peptide antigen conjugate comprising multiple peptide antigens can be conjugated directly together or can contain an additional amino acid sequence acting as a linker between the components (See Aranda Vega specification, pg. 27, 3rd paragraph).  The linker sequence acts as a hinge region between the domains allowing them to move independently from one another while maintaining the 3D form of the individual domains (See Aranda Vega specification, pg. 27, 3rd paragraph).  The linker amino acid sequence is a flexible linker such as a flexible linker peptide with a length of 20 amino acids or less (See Aranda Vega specification, pg. 27, 3rd paragraph).  Aranda Vega et al. also teaches that the linker peptide preferably comprises at least 2 amino acids selected from the group consisting of glycine, serine, alanine and threonine (See Aranda Vega specification, pg. 28, 2nd paragraph).  A preferred embodiment of a flexible linker is a polyglycine linker (See Aranda Vega specification, pg. 28, 2nd paragraph).  Moreover, Aranda et al. teaches that the structure of the peptide antigen conjugate is such that there is a linker at the N-terminus of the peptide antigen and a linker at the C-terminus of the peptide antigen (See Aranda Vega specification, pg. 29, last paragraph; pg. 30, 3rd paragraph) thereby constituting the instant B1 peptide extension where the linker covalently conjugated at the N-terminus of the peptide antigen and the instant B2 peptide extension where the linker covalently conjugated at the C-terminus of the peptide antigen as recited in instant claim 58.  As such, the teachings of Aranda Vega et al. suggest where the peptide antigen conjugate structure is: component 1 – linker – component 2 – linker – component 3 (i.e., peptide 1 (i.e., EDA peptide) – linker – peptide antigen – linker – 6xHis tag in Aranda Vega) and suggest where the linker is a flexible linker comprising at least 2 amino acids selected from the group consisting of glycine, serine, alanine and threonine, and/or a polyglycine linker having at least 2 amino acids.  Thus, when the teachings of Waggoner and Mitsui et al. are combined with the teachings of Aranda Verga et al., the peptide antigen conjugate structure encompasses: R9 – B1 extension - peptide antigen – B2 extension – polymeric carrier as recited in instant claim 58.
	Regarding the B1 peptide extension, Klein et al. teaches that engineered fusion proteins containing two or more functional polypeptides joined by a peptide or protein linker are important for many fields of biological research (See Klein article, abstract; pg. 325, col. 1, last paragraph).  The successful construction of fusion proteins relies on the proper choice of a protein linker as direct fusion of two domains can lead to compromised biological activity (See Klein article, pg. 325, col. 2, 2nd paragraph).  Linkers can be classified into three groups: flexible, rigid, and cleavable (See Klein article, pg. 325, col. 2, 3rd paragraph).  Flexible linkers are generally composed of small, non-polar or polar residues such as Gly, Ser, Thr (See Klein article, pg. 325, col. 2, 3rd paragraph).  Although polyglycine linkers and (Gly4Ser)n are the most common flexible linkers, the teachings of Klein et al. suggest that the addition of a polar residues can reduce linker-protein interactions and preserve protein function.  Thus, when combining the teachings of Aranda Verga et al. with the teachings of Klein et al., the flexible linker comprises the dipeptide amino acid sequence of Thr-Gly thereby constituting a dipeptide PN1-PN2 where PN1 is threonine and PN2 is glycine as recited in instant claim 61.  Moreover, since the combination of references suggest a dipeptide as claimed in instant claim 61 thereby suggesting a species of the B1 peptide extension sequence, it must necessarily follow that the threonine-glycine dipeptide is an enzyme degradable peptide sequence as recited in instant claims 60-61.  
	Regarding the B2 peptide extension, Berti et al. teaches a conjugate comprising an antigen and a carrier molecule wherein the carrier molecule comprises a BP-2a polypeptide and a spb1 polypeptide (See Berti specification, paragraph [0005]).  Berti et al. also teaches that the carrier molecule can comprise multiple BP-2a polypeptides where the polypeptides are present in a single polypeptide chain and can be separated by linkers (See Berti specification, paragraph [0041]-[0042]).  Suitable linkers include short peptide sequences which facilitate cloning, poly-glycine linkers (i.e., comprising Glyn where n is 2-10 or more) (See Berti specification, paragraph [0042]).  As such, Berti et al. suggests where a polyglycine flexible linker includes a Gly-Gly dipeptide.  Thus, when combining the teachings of Aranda Verga et al. with the teachings of Berti et al., the flexible polyglycine linker comprises the dipeptide amino acid sequence of Gly-Gly thereby constituting a dipeptide PC1’-PC2’ where PC1’ is glycine and PC2’ is glycine as recited in instant claim 62.  Moreover, since the combination of references suggest a dipeptide as claimed in instant claim 62 thereby suggesting a species of the B2 peptide extension sequence, it must necessarily follow that the glycine-glycine dipeptide is an enzyme degradable peptide sequence as recited in instant claims 60 and 62.  Therefore, when the teachings of the references are combined, the structure of the peptide antigen conjugate is: R9 – TG – peptide antigen – GG – poly(tyrosine) thereby suggesting the claim limitations as recited in instant claims 58 and 60-62.

For claims 69 and 73, with respect to where the hydrophobic molecule is a poly(amino acid) where “l” and “o” total an integer from 3 to 300, “m” and “n” are 0, R3 is hydroxyl, R4 is –(CH2)a(aryl-OH), “a” is 1, “X” is a modified side chain of a tyrosine residue, i.e., -(CH2)-(phenyl)-O-, and the ligand is an agonist of TLR-7, TLR-8 or both TLR-7 and TLR-8 as recited in instant claim 69; and with respect to where the ligand is an imidazoquinoline that comprises formula III as recited in instant claim 73:
NOTE: if “m” is 0 then R5 and b are not present, and if “n” is 0 then R6 and d are not present.  Also it is noted that if “o” is 1 then there is a single C-terminal amino acid where the side chain of the amino acid is coupled to the ligand. It is further noted that the instantly claimed linker (X) in claim 69 is not limited thereby encompassing any structural linker including where the side chain of the amino acid residue in the poly(amino acid) can be used as a linker to conjugate the ligand to the poly(amino acid).  Also it is noted that if the sum of “l” and ”o” is an integer from 3 to 300 when “m” and “n” are 0, then the resulting poly(amino acid) has 3 to 300 amino acid residues where the 3 to 300 amino acid residues have a side chain of R4, the C-terminal amino acid residue is coupled to a ligand via linker (X), and where at least 3 of the 3 to 300 amino acid residues comprise an aromatic group.  Thus, the scope of claim 69 encompasses a poly(tyrosine) chain where “l” is 3 to 299 or 2 to 300, and “o” is 1.  Also, it is noted that linker (X) in claim 69 is not linker (L) in claim 58.  
As discussed supra, Waggoner teaches that the carrier can be a polymer such as a polyamino acid polymer (See Waggoner specification, paragraph [0012]) where the polyamino acid polymer refers to a polymer comprised of naturally occurring or synthetic amino acids either as a heteropolymer or homopolymer (See Waggoner specification, paragraph [0058], [0070]), for example, poly(l-tyrosine), poly(d-tyrosine), poly(dl-tyrosine) (See Waggoner specification, paragraph [0072]). Tyrosine has a side chain of –(CH2)-(4-hydroxybenzo) group.  As such, a poly(tyrosine) polymer chain constitutes where instant m and n are 0, “a” is 1, R3 is hydroxyl, R4 is –(CH2)a(aryl-OH), X is –(CH2)a(aryl-OH), which would be modified to –(CH2)a(aryl-O)- in order for the side chain of the C-terminal tyrosine of the poly(tyrosine) chain to be coupled to a ligand, as recited in instant claim 69.  
Moreover, Waggoner et al. teaches that the molecular weight of the polymer includes a weight ranging from about 10 KDa to about 5,000 KDa (See Waggoner specification, paragraph [0073]).  As evidenced by the amino acid reference, tyrosine has a molecular weight of 181 Da or 0.181 KDa (See the amino acid reference, pg. 6).  As such, the molecular weight of three tyrosine residues equates to 0.543 KDa, and the molecular weight of 300 tyrosine residues equates to 543 KDa.  It is noted that the number of amino acids that comprise an aromatic group claimed in instant claim 69 encompasses at least 3 but no upper limit.  However, instant claim 69 also recites that the sum of l, m, n, and o is an integer from 3 to 300 thereby encompassing where 3 to 299 or 2 to 300, and “o” is 1 when m and n are 0 thereby equating to a range of 3 to 300 tyrosine residues.  Thus, given that the scope of the claimed poly(amino acid) comprises at least 3 or more amino acids having an aromatic group such as the side chain of tyrosine (See instant claim 69), given that components “l” and “o” in the formula the claimed hydrophobic molecule ranges from 3 to 300 thereby equating to 3 to 300 tyrosine residues where 3 or more have an aromatic group such as a side chain of tyrosine, and given that Waggoner teaches that the poly(amino acid) polymer encompasses a molecular weight ranging from 10 KDa to 5000 KDa and the molecular weight of 3 to 300 tyrosine residues overlaps with the Waggoner molecular weight range, the poly(tyrosine) suggested by Waggoner constitutes the poly(amino acid) having the structure as recited in instant claim 69.  
Additionally, Waggoner teaches that the immunogenic composition optionally comprises one or more adjuvants that increase or diversifies the immune response to an antigenic compound (See Waggoner specification, paragraph [0127]).  Waggoner also teaches that the adjuvant can be covalently linked to the antigen via an amino, carboxyl, hydroxyl, and/or phosphate moiety of the adjuvant compound (See Waggoner specification, paragraph [0129]).  It is noted that Waggoner is not limited to the form of linkage between the adjuvant and antigen thereby encompassing any linkage including a direct or indirect linkage.  As such, Waggoner teaches that the ligand/adjuvant can be covalently attached to the antigen via an indirect linkage thereby constituting where the peptide antigen conjugate comprises at least one ligand where the ligand can be covalently conjugated to the peptide antigen indirectly as recited in instant claim 69.  Examples of adjuvants taught by Waggoner include Poly I:C, unmethylated CpG-based oligonucleotide, MPL (monophosphoryl lipid A), LPS and LPS derivatives (See Waggoner specification, paragraph [0136], [0144]-[0148]).  As evidenced by Perrie et al., Poly I:C is an agonist of TLR3, unmethylated CpG DNA is an agonist of TLR9, and MPL is an agonist of TLR4 (See Perrie article, Table 1).  Thus, the teachings of Waggoner suggest where the adjuvant is a TLR agonist.   
	Aranda Vega et al. teaches that the combination of a peptide antigen conjugate and a TLR agonist results in the generation of an immune response which is greater than that obtained when each of the components was separately administered (See Aranda Vega specification, pg. 36, last paragraph).  The components of the peptide antigen conjugate can be coupled together though thiol groups present in cysteine moieties, through primary amino groups present in lysine moieties, or through reagents such as glutaraldehyde (allows binding compounds to the N-terminal end of polypeptides), carbodiimide (allows binding the compound to the C-terminal end of a polypeptide), succinimide esters (allows activating the N-terminal end and cysteine moieties), and benzidine (allows activating tyrosine moieties) (See Aranda Vega specification, pg. 33, 1st paragraph paragraph).  As such, Aranda Vega et al. suggests where a polypeptide can be coupled to a compound, e.g., a TLR agonist such as an imidazoquinoline molecule, via a tyrosine residue that is activated by benzidine thereby resulting in an activated –(CH2)a(aryl-OH), i.e., –(CH2)a(aryl-O)-, which can then function as linker (X) as recited in instant claim 69.  Thus, when the teachings of Waggoner are combined with the teachings of Aranda Vega, the peptide antigen can be indirectly coupled to a TLR agonist as an adjuvant through the poly(tyrosine) polymer chain via an activated tyrosine side chain as recited in instant claim 69.  
TLR agonists include poly(I:C) for TLR3, and LPS and derivatives thereof for TLR4 (See Aranda Vega specification, pg. 38, last paragraph; pg. 39, last paragraph).  Aranda Vega et al. also teaches that the TLR agonist can be capable of agonizing TLR-8 such as an imidazoquinoline molecule having the formula: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

where each R1 is independently H, or a substituted or unsubstituted alkyl, alkenyl or alkynyl, which may be interrupted by one or more O, S, or N heteroatoms, or a substituted or unsubstituted aryl or heteroaryl, and R2 can be H (See Aranda Vega specification, pg. 42, 2nd to last paragraph). Alternatively, Aranda Vega et al. teaches that the imidazoquinoline molecule has the formula: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

where R1 is H, or a substituted or unsubstituted alkyl, alkenyl or alkynyl, which may be interrupted by one or more O, S, or N heteroatoms, or a substituted or unsubstituted aryl or heteroaryl, R2 can be H, OH, SH, halo, or a substituted or unsubstituted alkyl, alkenyl or alkynyl, which may be interrupted by one or more O, S, or N heteroatoms, R7 can be H, or a substituted or unsubstituted -C(O)alkyl group, and R8 is H, -OH, O-(alkyl), -OCO2 (C1-18 alkyl), -OC(O) (C1-18 alkyl), or a racemic, L- or D-amino acid group -OC(O)CHNH2R1 (i.e., an optionally substituted lower alkylamine) (See Aranda Vega specification, pg. 43, 1st to 5th paragraph).  As such, R1, R2, R7, or R8 can be points of conjugation to a polypeptide.  However, since the imidazoquinoline molecule taught by Aranda Vega has an amino group and Waggoner teaches that the adjuvant can be coupled to the antigen via an amino group of the adjuvant compound, the combination of both references would result in the imidazoquinoline molecule forming an amide bond with the side chain of the C-terminal activated tyrosine residue of the poly(tyrosine) chain.  Thus, the teachings of Aranda Vega et al. suggest coupling a peptide antigen conjugate with a TLR8 agonist having a structure that encompasses the instantly claimed imidazoquinoline compound as recited in instant claims 69 and 73.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Waggoner does not expressly teach a peptide antigen conjugate structure of C-B1-A-B2-H as recited in instant claim 58, where the B1 and/or B2 extensions is present and comprise a degradable peptide sequence as recited in instant claim 60, where the B1 extension is present and comprises an enzyme degradable peptide sequence comprising TG as a dipeptide PN1-PN2 as recited in instant claim 61, and where the B2 extension is present and comprises an enzyme degradable peptide sequence comprising GG as a dipeptide PC1’-PC2’ as recited in instant claim 62.  However, the teachings of Mitsui et al., Aranda Vega et al., Berti et al., and Klein et al. cure these deficiencies by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.
Waggoner does not expressly teach where the ligand/adjuvant is a TLR8 agonist that is coupled to the peptide antigen via linker (X) as recited in instant claim 69 or where the TLR8 agonist is an imidazoquinoline having the structure of formula III as recited in instant claim 73.  However, the combined teachings of Waggoner et al. and Aranda Vega et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a peptide antigen conjugate structure of C-B1-A-B2-H as recited in instant claim 58, where the B1 and/or B2 extensions is present and comprise a degradable peptide sequence as recited in instant claim 60, where the B1 extension is present and comprises an enzyme degradable peptide sequence comprising TG as a dipeptide PN1-PN2 as recited in instant claim 61, and where the B2 extension is present and comprises an enzyme degradable peptide sequence comprising GG as a dipeptide PC1’-PC2’ as recited in instant claim 62, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Waggoner and conjugate a TG flexible linker as a B1 peptide extension at the N-termini of the peptide antigen and a GG flexible linker as a B2 peptide extension at the C-termini of the peptide antigen whereby the polymeric carrier is conjugated indirectly to the peptide antigen via the GG flexible linker at the C-terminus of the peptide antigen and where a R9 peptide is conjugated indirectly to the peptide antigen via the TG flexible linker at the N-terminus of the peptide antigen whereby the utilization of the TG linker can reduce linker-protein interactions and preserve protein function and the utilization of the GG linker acts as a hinge region between the peptide antigen and polymeric carrier thereby allowing them to move independently from one another while maintaining the 3D form of the individual domains.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because peptide antigen conjugates were known to comprise R9 conjugated to the N-terminus of a peptide antigen as taught by Mitsui et al.; because peptide antigen conjugates were known to utilize flexible linkers having at least 2 amino acids selected from the group consisting of glycine, serine, alanine and threonine, and/or a polyglycine linker having at least 2 amino acids in order to act as a hinge region between the domains thereby allowing them to move independently from one another while maintaining the 3D form of the individual domains, and because the peptide antigen conjugate structure was known to include component 1 – linker – component 2 – linker – component 3 as taught by Aranda Vega et al.; because antigen conjugates comprising a carrier molecule were known to utilize linkers to separate polypeptide sequences including GG as a polyglycine linker as taught by Berti et al.; and because flexible linkers were known to be composed of small, non-polar or polar residues such as Gly, Ser, Thr , and because flexible linkers having a polar residue such as Ser or Thr were known to reduce linker-protein interactions and preserve protein function as taught by Klein et al.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising a peptide antigen conjugate comprising a peptide antigen conjugated to a polymeric carrier such as poly(tyrosine) of Waggoner was known to be conjugated together either directly or via a linker/spacer where the linker can be amino acids.  Therefore, utilizing a flexible TG linker as the B1 peptide extension conjugated to the N-terminus of the peptide antigen and the C-terminus of the R9 and a flexible GG linker as the B2 peptide extension conjugated to the C-terminus of the peptide antigen and the N-terminus of the hydrophobic molecule thereby resulting in the structure of R9 – TG – peptide antigen – GG – poly(tyrosine) would support where the GG linker allows for the peptide antigen and hydrophobic molecule to move independently from one another while maintaining the 3D form of the individual domains and where the TG linker reduces linker-protein interactions and preserve protein function by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.	

With respect to where the ligand/adjuvant is a TLR8 agonist that is coupled to the peptide antigen via linker (X) as recited in instant claim 69 or where the TLR8 agonist is an imidazoquinoline having the structure of formula III as recited in instant claim 73, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Waggoner and coupling a TLR8 agonist of an imidazoquinoline compound having the structure of formula III in lieu of the TLR3, TLR4 or TLR9 agonists of poly I:C, MPL, or unmethylated CpG DNA to a poly(tyrosine) polymer chain of a peptide antigen conjugate via a linker (X) in order to generate or enhance an immune response directed against the peptide antigen.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because compositions comprising a peptide antigen conjugate and an adjuvant such as TLR3, 4, and 8 agonists were known to result in the generation of an immune response which is greater than that obtained when each of the components was separately administered; because the TLR8 agonist was known to include imidazoquinoline compounds that encompass the structure of instant formula III; and because a polypeptide was known to be coupled to a compound by utilizing benzidine to activate the side chain of a tyrosine residue as taught by Aranda Vega et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising a peptide antigen conjugate of Waggoner further comprised an adjuvant such as TLR3 and 4 agonists that can be covalently conjugated to the peptide antigen indirectly via a poly(tyrosine) chain such that the C-terminal tyrosine residue is coupled to an amino group of the adjuvant.  Therefore, utilizing benzidine to activate the side chain of the C-terminal tyrosine residue of the poly(tyrosine) polymer chain thereby resulting in a linker (X) and coupling the activated tyrosine to an imidazoquinoline compound having the structure of instant formula III as a TLR8 agonist instead of poly I:C or MPL as TLR 3 or 4 agonists would support the generation or enhancement of an immune response directed against the peptide-based antigen by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 58 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner JR, et al., US Publication No. 2004/0057958 A1 published on March 25, 2004 (cited in the IDS received on 10/3/19) and Mitsui et al., J. Investigative Dermatol. 126:1804-1812 (2006), alone or as evidenced by, “Amino Acid Structures, Codes, and Reference Information,” available online at www.promega.com/resources/tools/amino-acid-chart-amino-acid-structure/, 14 pages (accessed on 4/21/22) (hereinafter the “amino acid reference”), “How to Enhance the Solubility of L-Tyrosine in Cell Culture Media Applications,” Evonik, available online at https://healthcare.evonik.com/en/biopharma/cell-culture/common-challenges/performance-improvement, 2 pages (accessed on 12/1/22) ((hereinafter the “Tyrosine 2 reference”), Ji et al., Ind. Eng. Chem. Res. 47:6275-6279 (2008), and Carr et al., Ind. Eng. Chem. Res. 49:11991-11995 (2010), as applied to claim 58 above, and further in view of ThermoFisher Scientific, “Chemistry of Crosslinking,” ThermoFisher Scientific, available online at www.thermofisher.com/us/en/home/life-science/protein-biology/protein-biology-learning-center/protein-biology-resource-library/pierce-protein-methods/chemistry-crosslinking.html, 10 pages (first available 2015), as applied to claim 80 herewith.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 58, please see discussion of Waggoner and Mitsui above. 

For claim 80, with respect to where L is present and comprises an amide, thioether, or triazole:
NOTE: it is noted that claim 80 is directed to a peptide antigen conjugate having a formula: C-A-L-H or H-L-A-C.  As discussed supra, the combination of Waggoner and Mitsui suggests a peptide antigen conjugate having a formula: C-A-H.  
Waggoner et al. teaches that the polymer carrier, e.g., poly(tyrosine), and the antigenic compound, e.g., peptide antigen, can be conjugated or associated directly or through a secondary molecule such as a linker or spacer (See Waggoner specification, paragraph [0111]).  Exemplary linkers include amino acids, hydroxyacidthiols, aminothiols, hydroxythiols, aminoalcohols, and combinations of these (See Waggoner specification, paragraph [0111]).  Waggoner also teaches that chemical coupling can be achieved using commercially available homo- or hetero-bifunctional crosslinking compounds according to known and available methods in the art (See Waggoner specification, paragraph [0112]).  
The ThermoFisher Scientific article teaches that crosslinking is the process of chemically joining two or more molecules by a covalent bond (See ThermoFisher Scientific reference, pg. 1, 1st paragraph).  Bioconjugation refers to crosslinking proteins and other biomolecules and is an essential component of many proteomics methods (See ThermoFisher Scientific reference, pg. 1, 1st paragraph).  Crosslinking reagents (or crosslinkers) are molecules that contain two or more reactive ends capable of chemically attaching to specific functional groups on proteins or other molecules (See ThermoFisher Scientific reference, pg. 1, 2nd paragraph).  ThermoFisher Scientific teaches a range of known crosslinking reagents that target specific functional groups on proteins including hydrazides (See ThermoFisher Scientific reference, pg. 3, table; pg. 7, last paragraph).  Hydrazides conjugate to carbonyls such as aldehydes and ketones, e.g., C-terminus of a peptide or protein (See ThermoFisher Scientific reference, pg. 7, last paragraph to pg. 8, 2nd paragraph).  ThermoFisher Scientific also teaches chemoselective ligation groups such as azide-alkyne reactions between an azide and DBCO (See ThermoFisher Scientific reference, pg. 9, last two paragraphs to pg. 10, 1st paragraph).  This specialized form of crosslinking can be applied for both in vivo metabolic labeling or for bioconjugation using biorthogonal coupling partners (See ThermoFisher Scientific reference, pg. 9, last two paragraphs).  The reaction between an azide and DBCO forms a stable triazole linkage (See ThermoFisher Scientific reference, pg. 9, last paragraph).  It is noted that hydrazides and DBCO comprise an amide, and the resulting azide/DBCO comprises a triazole.  Thus, ThermoFisher Scientific suggests common known crosslinkers used to conjugate peptides and/or proteins. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Waggoner does not expressly teach where L is present and comprises an amide or triazole as recited in instant claim 80.  However, the teachings of ThermoFisher Scientific cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where L is present and comprises an amide or triazole as recited in instant claim 80, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Waggoner and utilize a hydrazide or azide/DBCO chemoselective ligation reaction as the crosslinker in order to couple a peptide antigen to a poly(tyrosine) polymer chain.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because crosslinkers having an amide or triazole group such as hydrazide or azide/DBCO were known to be used to crosslink proteins and other biomolecules and because the azide/DBCO chemoselective ligation reaction was known to form a stable triazole linkage as taught by the ThermoFisher Scientific reference.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising a peptide antigen conjugate of Waggoner comprised a linker or spacer coupling the peptide antigen to the poly(tyrosine) polymer chain where the linker or spacer can be a known crosslinker.  Therefore, substituting hydrazide as the crosslinker or utilizing the azide/DBCO chemoselective ligation reaction to couple the peptide antigen to the poly(tyrosine) polymer chain would support the coupling of the peptide antigen to the poly(tyrosine) polymer chain where the azide/DBCO chemoselective ligation reaction results in a stable triazole linkage by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the instantly claimed invention is nonobvious because (1) the Waggoner references does not teach a peptide antigen conjugated as amended in claim 58 and there is no teaching or suggestion in Waggoner that would lead a person of ordinary skill in the art to modify Waggoner to obtain the peptide antigen conjugate of claim 58, for example, a peptide antigen conjugate having a formula C-[B1]-A-[B2]-[L]-H or H-[L]-[B1]-A-[B2]-C where the dashes indicate that each part is connected covalently (See Applicant’s Response received on 8/29/22, pg. 19); (2) the Examiner has failed to make a prima facie case of obviousness because there is no teaching in Mitsui that would lead a person of ordinary skill in the art to modify Waggoner’s conjugate to make a peptide antigen conjugate as recited in amended claim 58, and no teaching or suggestion in Mitsui that one should substitute the water soluble carrier associated with Waggoner’s antigenic compound with a hydrophobic molecule that is water insoluble at physiological pH of about 7.4 (See Applicant’s Response received on 8/29/22, pg. 20); and (3) the Examiner has failed to make a prima facie case of obviousness because there is no teaching in any of the references that would lead a person of ordinary skill in the art to modify Waggoner’s conjugate to make the peptide antigen conjugate as recited in amended claim 58, and no teaching or suggestion in any of the references that one should substitute the water soluble carrier associated with Waggoner’s antigenic compound with a hydrophobic molecule that is water insoluble at physiological pH of about 7.4 (See Applicant’s Response received on 8/29/22, pg. 21).

Response to Arguments
Applicant's arguments filed 8/29/22 for claims 58, 60-62, 65, 68-70, 73-74, and 76-80 have been fully considered but they are not persuasive for the following reasons.
In response to Applicant’s first argument, i.e., the Waggoner references does not teach a peptide antigen conjugated as amended in claim 58 and there is no teaching or suggestion in Waggoner that would lead a person of ordinary skill in the art to modify Waggoner to obtain the peptide antigen conjugate of claim 58, for example, a peptide antigen conjugate having a formula C-[B1]-A-[B2]-[L]-H or H-[L]-[B1]-A-[B2]-C where the dashes indicate that each part is connected covalently, it is found unpersuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is acknowledged that a single reference does not render the instantly claimed peptide antigen conjugate obvious.  However, Applicants are respectfully reminded that obviousness can be based on a combination of references.  As such, although Waggoner does not teach or suggest a charged molecule being covalently linked to a peptide antigen or a hydrophobic molecule, does not, on its own, preclude a finding of obviousness.  Rather, the Examiner maintains that it is a combination of Waggoner and Mitsui that renders instant claim 58 obvious.  As discussed in the rejections above, Waggoner expressly teaches where a peptide antigen is covalently linked to a hydrophobic molecule such as a poly(tyrosine) chain, which as evidenced by the tyrosine 2 reference and Ji et al., is water insoluble at physiological pH of about 7.4.  As such, Waggoner teaches a peptide antigen conjugate having the formula of A-H or H-A.  The question is whether an ordinary skilled artisan would be motivated to covalently link a charged molecule that comprises one or more functional groups that are charged at physiological pH.  The Examiner maintains that the answer to this question is yes in light of the teachings of Mitsui.  Mitsui expressly teaches linking a poly-arginine, which necessarily comprises one or more functional groups that are charged at physiological pH (i.e., primary or secondary amines), to the N-terminus of a peptide antigen, e.g., HA, in order to generate or enhance an immune response directed against the peptide antigen and where the conjugation of the peptide antigen to the poly-arginine more efficiently transduces protein transduction of dendritic cells resulting in the efficient induction of Ag-specific immune responses mediated by CD8 and CD4 T cells.  As such, the combination of Waggoner and Mitsui results in a peptide antigen conjugate having the formula C-A-H as recited in instant claim 58.  Thus, contrary to Applicant’s argument, the combination of Waggoner and Mitsui renders instant claim 58 obvious. 
In response to Applicant’s second and third arguments, i.e., the Examiner has failed to make a prima facie case of obviousness because there is no teaching in Mitsui that would lead a person of ordinary skill in the art to modify Waggoner’s conjugate to make a peptide antigen conjugate as recited in amended claim 58, and no teaching or suggestion in Mitsui that one should substitute the water soluble carrier associated with Waggoner’s antigenic compound with a hydrophobic molecule that is water insoluble at physiological pH of about 7.4, and the Examiner has failed to make a prima facie case of obviousness because there is no teaching in any of the references that would lead a person of ordinary skill in the art to modify Waggoner’s conjugate to make the peptide antigen conjugate as recited in amended claim 58, and no teaching or suggestion in any of the references that one should substitute the water soluble carrier associated with Waggoner’s antigenic compound with a hydrophobic molecule that is water insoluble at physiological pH of about 7.4, they are found unpersuasive.  As stated in the response to Applicant’s first argument, the combination of Waggoner and Mitsui renders instant claim 58 obvious because linking a poly-arginine (R9) as a charged molecule to the N-terminus of a peptide antigen would generate or enhance an immune response directed against the peptide antigen, and because such linkage results in the efficient transduction of the peptide antigen into dendritic cells resulting in the efficient induction of Ag-specific immune responses mediated by CD8 and CD4 T cells.  Therefore, contrary to Applicant’s argument, the Examiner has made a prima facie case of obviousness.  
Additionally, it is noted that the rejections do not utilize the rationale to substitute the water soluble poly-arginine of Mitsui with Waggoner’s hydrophobic poly(tyrosine) molecule.  Rather, the rejections are based on the rationale that an ordinary skilled artisan would be motivated with a reasonable expectation of success to link the poly-arginine of Mitsui to the N-terminus of the peptide antigen of Waggoner in order to generate or enhance an immune response directed against the peptide antigen and efficiently transduce the peptide antigen into dendritic cells resulting in the efficient induction of Ag-specific immune responses mediated by CD8 and CD4 T cells.  However, the C-terminus of the peptide antigen remains linked to the poly(tyrosine) chain of Waggoner.  Therefore, contrary to Applicant’s argument, the rejections are not based on substituting poly-arginine for poly(tyrosine).  
	Accordingly, the rejections of claims 58, 60-62, 65, 68-70, 73-74, and 76-80 are maintained as Applicants’ arguments are found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654